 1                                  IN THE UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF CALIFORNIA
 2

 3
     UNITED STATES OF AMERICA,                          Case No.: 1:19-MC-00046-LJO-EPG
 4
                  Plaintiff,                            ORDER TERMINATING
 5                                                      WRIT OF GARNISHMENT
                               v.                       (BANK ACCOUNTS)
 6
     RONALD JOHN SALADO, THE RONALD
 7   SALADO FAMILY TRUST,
 8                Defendant (deceased), and the
                  Settlor and Initial Trustee of THE
 9                RONALD SALADO FAMILY
                  TRUST, and
10
     THE RONALD SALADO FAMILY TRUST,
11   STEVEN SALADO, ANTONIO SALADO,
12                Assignees and Successor Trustees
                  of THE RONALD SALADO
13                FAMILY TRUST,
14
     WELLS FARGO BANK, N.A.
15
                  Garnishee.
16

17
             The Court, having reviewed the court files and the United States’ Request to Terminate Writ of
18
     Garnishment (Bank Accounts), and finding good cause therefrom, hereby GRANTS the Request.
19
     Accordingly, it is ORDERED that the Writ of Garnishment previously issued on July 8, 2019 against
20
     defendant and judgment debtor Ronald John Salado’s family trust’s checking account at Wells Fargo
21
     Bank, N.A. is hereby TERMINATED pursuant to 28 U.S.C. § 3205(c)(10)(A). The Clerk of Court shall
22
     CLOSE this case.
23

24
     IT IS SO ORDERED.
25

26      Dated:     November 14, 2019                      /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
27

28

     ORDER

30
